Exhibit 10.35

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
6th day of February 2012, by and between Interactive Data Corporation, a
Delaware corporation (the “Company”), and Daniel Videtto (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 8 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d) “Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Employee pursuant to Section 4(a) hereof.

(e) “Board” shall mean the Board of Directors of the Parent.

(f) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any willful or intentional act of Employee
that has, or could reasonably be expected to have, the effect of injuring the
business of the Company or its affiliates in any material respect,
(iii) Employee’s conviction of, or plea of guilty or no contest to, (x) a felony
or (y) any other criminal charge that has, or could be reasonably expected to
have, an adverse impact on the performance of Employee’s duties to the Company
or any other member of the Company Group or otherwise result in material injury
to the reputation or business of the Company or any other member of the Company
Group, (iv) the commission by Employee of an act of fraud or embezzlement
against the Company, (v) any material violation by Employee of the policies of
the Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, or (vi) Employee’s material breach of this Agreement or
breach of the Non-Interference Agreement.



--------------------------------------------------------------------------------

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(h) “Company” shall have the meaning set forth in the preamble hereto.

(i) “Company Group” shall mean the Parent together with any direct or indirect
subsidiaries of the Parent.

(j) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.

(k) “Delay Period” shall have the meaning set forth in Section 13 hereof.

(l) “Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(m) “Effective Date” shall mean April 1st, 2012.

(n) “Employee” shall have the meaning set forth in the preamble hereto.

(o) “Good Reason” shall mean, without Employee’s written consent, (i) a material
diminution in Employee’s title, duties, responsibilities or reporting
requirements as set forth in Section 3 hereof, (ii) a material reduction in Base
Salary set forth in Section 4(a) hereof or Annual Bonus opportunity set forth in
Section 4(b) hereof (other than pursuant to an across-the-board reduction
applicable to all similarly situated executives), (iii) the relocation of
Employee’s principal place of employment more than fifty (50) miles from its
current location, or (iv) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii), or (iii) above). Employee acknowledges and agrees that Employee’s
exclusive remedy in the event of any breach of this Agreement shall be to assert
Good Reason pursuant to the terms and conditions of Section 9(e) hereof.
Notwithstanding the foregoing, during the Term, in the event that the Company
reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder, and in
no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

-2-



--------------------------------------------------------------------------------

(p) “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.

(q) “Parent” shall mean Igloo Holding Corporation, a Delaware corporation.

(r) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(s) “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel).

(t) “Severance Benefits” shall have the meaning set forth in Section 9(g)
hereof.

(u) “Severance Term” shall mean the 12 month period following Employee’s
termination by the Company without Cause (other than by reason of death or
Disability) or by Employee for Good Reason.

(v) “Term” shall mean the period specified in Section 2 hereof.

Section 2. Acceptance and Term.

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein. The Term shall commence on the
Effective Date and shall continue until terminated in accordance with Section 9
hereof.

Section 3. Position, Duties, and Responsibilities.

(a) Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as the Managing Director, Asia Pacific, of the Company
(together with such other position or positions consistent with Employee’s title
as the Company shall specify from time to time) and shall have such duties and
responsibilities commensurate with such title. Employee also agrees to serve as
an officer and/or director of any other member of the Company Group to the
extent requested by the Board or the Company, in each case without additional
compensation. Employee shall report to the Company’s Executive Chairman, Chief
Executive Officer, or any person designated by the Executive Chairman or the
Chief Executive Officer from time to time, if such person reports directly to
either the Executive Chairman or the Chief Executive Officer.

(b) Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any other member of the Company Group, (y) interferes with the proper
and efficient performance of Employee’s duties for the Company, or
(z) interferes with Employee’s exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude Employee
from (i) serving, with

 

-3-



--------------------------------------------------------------------------------

the prior written consent of the Board, as a member of the boards of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing Employee’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), and (iii) shall be limited by Employee so as not to
materially interfere, individually or in the aggregate, with the performance of
Employee’s duties and responsibilities hereunder.

Section 4. Compensation.

During the Term, Employee shall be entitled to the following compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
USD $375,000, with increases, if any, as may be approved in writing by the
Compensation Committee.

(b) Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Compensation Committee in respect of each fiscal year during
the Term (the “Annual Bonus”). The target Annual Bonus for each fiscal year
shall be 50% of Base Salary, with the actual Annual Bonus payable being based
upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Compensation Committee and
communicated to Employee. Employee’s Annual Bonus for 2010 shall be prorated
based on the number of days worked in that year. The Annual Bonus shall be paid
to Employee at the same time as annual bonuses are generally payable to other
senior executives of the Company subject to Employee’s continuous employment
through the payment date.

(c) Equity Grant. Subject to the approval of the Compensation Committee of Igloo
Holdings Corporation (Interactive Data’s parent company), you will be granted an
award of 1,500,000 stock options under the Stock Incentive Plan. The options
will be issued at the Fair Market Value (FMV) on the date of the grant. Fifty
percent of the options vest over a five year period commencing on your first day
of employment, while vesting of the other fifty percent is performance based.
These options will be subject to the terms and conditions contained in the Plan
document and grant agreement which will be provided to you after the grant is
approved.

Section 5. International Assignment Terms.

Theses terms only apply for the period of the assignment in Hong Kong.

(a) COLA. Employee shall be paid COLA of USD$90,000 (gross) per calendar year
for the duration of the assignment in Hong Kong. The COLA amount will be
reviewed annually by AIRINC and will be adjusted if there is a significant
change.

(b) Housing Allowance. Employee shall be paid a housing allowance of USD$16,000
per calendar month for the duration of the assignment in Hong Kong.

(c) Relocation. The Company will pay for all reasonable sea shipment cost of
your normal household goods and personal items to facilitate your move from the
Japan to Hong Kong.

 

-4-



--------------------------------------------------------------------------------

Should the sea shipment arrive prior to securing long term accommodation, the
Company will reimburse reasonable expenses for the storage of the sea shipment.
The Company will also pay for air shipment of personal items required prior to
the arrival of the sea shipment. The Company shall in its sole discretion
determine what is reasonable.

(d) Repatriation. Upon completion of the assignment the Company will pay for
flights and reasonable sea shipment cost of your normal household goods and
personal items to the United States of America. The Company will also pay for
air shipment of personal items required prior to the arrival of the sea
shipment.

(e) Home Flights. The Company will pay or reimburse you for the reasonable costs
of a round trip premium economy class air transportation from Hong Kong to the
United States of America or such other destination with no greater costs than
returning the United States of America that you pay or incur in connection with
leave taken by you and your immediate family not exceeding two home trips per
period of service. All references to “your immediate family” in this agreement
shall mean your spouse and any dependent children.

(f) Tax Equalization/Tax Preparation Assistance. The Company shall provide tax
equalization benefit to the Employee for the duration of the assignment in Hong
Kong. The Company shall be responsible for the appointment of the tax
representative for performing the Employee’s tax equalization calculations,
preparation and filing of the relevant tax returns and payment of individual
income tax. The Employer shall bear all such related professional fees payable
to the tax representative.

The Company will continue this assistance for one year and any subsequent years
where an IDC related payment is made for income considered to be Hong Kong
sourced income after the assignment in Hong Kong ends.

Section 6. Employee Benefits.

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other benefits provided generally to similarly situated
executives of the Company. Employee shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in
accordance with the Company policy of the location that the employee is situated
as in effect from time to time. Nothing contained herein shall be construed to
limit the Company’s ability to amend, suspend, or terminate any employee benefit
plan or policy at any time without providing Employee notice, and the right to
do so is expressly reserved.

Section 7. Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Employee shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Employee by any such documents. Any medical information

 

-5-



--------------------------------------------------------------------------------

concerning Employee obtained in connection with this life insurance shall be
held by the Company as confidential and shall be used for no other purpose other
than to obtain the life insurance.

Section 8. Reimbursement of Business Expenses.

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

Section 9. Termination of Employment.

(a) General. The Term shall terminate upon the earliest to occur of
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason. Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships, and any other positions
Employee holds with the Company or any other member of the Company Group.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 9 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of Employee’s ultimate “separation from service.”

(b) Termination Due to Death or Disability. Employee’s employment shall
terminate automatically upon Employee’s death. The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination. Upon Employee’s death or in the event that Employee’s employment is
terminated due to Employee’s Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled to:

(i) The Accrued Obligations; and

(ii) Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1/2 months following the last day of the
fiscal year in which such termination occurred.

 

-6-



--------------------------------------------------------------------------------

Following Employee’s death or a termination of Employee’s employment by reason
of a Disability, except as set forth in this Section 9(b), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination which
written notice, to be effective, must be provided to Employee within sixty
(60) days of the later to occur of (x) the Board receipt of actual knowledge of
the occurrence of such event, and (y) if the Board has commenced an
investigation into such event prior to the date which is sixty (60) days
following the Board receipt of actual knowledge of the occurrence of such event,
the completion of such investigation; provided, however, that with respect to
any Cause termination relying on clause (i) or (vi) of the definition of Cause
set forth in Section 1(f) hereof, to the extent that such act or acts or failure
or failures to act are curable, Employee shall be given not less than ten
(10) business days’ written notice by the Board of the Company’s intention to
terminate his with Cause, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such ten (10) business day notice period unless
Employee has fully cured such act or acts or failure or failures to act that
give rise to Cause during such period.

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 9(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1/2 months following the last day of the
fiscal year in which such termination occurred;

(iii) Continued payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices; and

(iv) An amount (net of any applicable taxes) equal to the “applicable
percentage” of the monthly COBRA premium cost that Employee (and Employee’s

 

-7-



--------------------------------------------------------------------------------

covered dependents) would be required to pay to continue to participate in the
Company’s health plans during the Severance Term, if they elected coverage
(determined based on the COBRA premiums in effect as of the date of
termination), payable in substantially equal monthly installments during the
Severance Term; provided, that the payments pursuant to this clause (iv) shall
cease earlier than the expiration of the Severance Term in the event that
Employee becomes eligible to receive any health benefits, including through a
spouse’s employer, during the Severance Term. The “applicable percentage” shall
be the percentage of Employee’s (and Employee’s covered dependents’) premium
costs that Employee was required to pay (including through customary deductions
from Employee’s paycheck) to participate in the Company’s health plans as of the
date of termination.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), and (iv) above shall immediately terminate, and the Company shall
have no further obligations to Employee with respect thereto, in the event that
Employee breaches any provision of the Non-Interference Agreement. Following
such termination of Employee’s employment by the Company without Cause, except
as set forth in this Section 9(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company ten (10) business days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event. During
such ten (10) business day notice period, the Company shall have a cure right
(if curable), and if not cured within such period, Employee’s termination will
be effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 9(d) hereof. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 9(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 9(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 9(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 9(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

-8-



--------------------------------------------------------------------------------

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), or
(e) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Employee’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty
(60) days following the date of Employee’s termination of employment hereunder.
If Employee fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes Employee’s acceptance of such release
following its execution, Employee shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Employee’s death or Disability,
Employee’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on Employee’s behalf by his estate or a person having legal
power of attorney over his affairs.

Section 10. Non-Interference Agreement.

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Non-Interference Agreement. The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts.

Section 11. Representations and Warranties of Employee.

Employee represents and warrants to the Company that-

(a) Employee is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by Employee of any agreement to which she is a
party or by which she may be bound;

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which Employee is or may be
bound; and

(c) in connection with his employment with the Company, Employee will not use
any confidential or proprietary information Employee may have obtained in
connection with employment with any prior employer.

 

-9-



--------------------------------------------------------------------------------

Section 12. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to his in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to his pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.

Section 13. Set Off; Mitigation.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Employee and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule. Employee shall not be required to mitigate the amount of any
payment provided pursuant to this Agreement by seeking other full time
employment or otherwise, and except as provided in Section 9(d)(iv) hereof, the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

Section 14. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary—

(a) Any payment otherwise required to be made hereunder to Employee at any date
as a result of the termination of Employee’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect

 

-10-



--------------------------------------------------------------------------------

the expenses eligible for reimbursement or in-kind benefits to be provided in
any other taxable year; provided, that the foregoing clause shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Employee as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

Section 15. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Employee’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which the
Employee’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Employee’s consent will not be required
in connection therewith.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 4,
Section 9(b) or Section 15(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.

Section 16. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

-11-



--------------------------------------------------------------------------------

Section 17. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 18. Governing Law and Jurisdiction.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR
DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN
DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY
APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO,
AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT
WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.

Section 19. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

-12-



--------------------------------------------------------------------------------

Section 20. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 21. Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

Section 22. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 23 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 23. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

*        *        *

[Signatures to appear on the following page.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

INTERACTIVE DATA CORPORATION

/s/ Mason Slaine

By: Mason Slaine Title: President and CEO EMPLOYEE

/s/ Daniel Videtto

Daniel Videtto



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the receipt of all the applicable Severance Benefits
(as defined in my Employment Agreement, dated August 23, 2010, with Interactive
Data Corporation (my “Employment Agreement”)), and other good and valuable
consideration, I, [—], for and on behalf of myself and my heirs, administrators,
executors, and assigns, effective as of the date on which this release becomes
effective pursuant to its terms, do fully and forever release, remise, and
discharge each of the Company, the Parent, and each of their respective direct
and indirect subsidiaries and affiliates, together with their respective
officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act, and the Equal Pay Act, each as may be amended from
time to time, and all other federal, state, and local laws, the common law, and
any other purported restriction on an employer’s right to terminate the
employment of employees. The release contained herein is intended to be a
general release of any and all claims to the fullest extent permissible by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement (including the Severance Benefits), (ii) any claims
that cannot be waived by law, or (iii) my right of indemnification as provided
by, and in accordance with the terms of, the Company’s by-laws or a Company
insurance policy providing such coverage, as any of such may be amended from
time to time.

I expressly acknowledge and agree that I –

 

  •  

Am able to read the language, and understand the meaning and effect, of this
Release;



--------------------------------------------------------------------------------

  •  

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

  •  

Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;

 

  •  

Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;

 

  •  

Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;

 

  •  

Had or could have had [twenty-one (21)][forty-five (45)]1 days from the date of
my termination of employment (the “Release Expiration Date”) in which to review
and consider this Release, and that if I execute this Release prior to the
Release Expiration Date, I have voluntarily and knowingly waived the remainder
of the review period;

 

  •  

Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

  •  

Was advised to consult with my attorney regarding the terms and effect of this
Release; and

 

  •  

Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age

 

1

To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

 

-2-



--------------------------------------------------------------------------------

discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh
(7th) calendar day following the execution of this Release. Provided that the
Release is executed and I do not revoke it during the Revocation Period, the
eighth (8th) day following the date on which this Release is executed shall be
its effective date. I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS RELEASE,
THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.

 

-3-



--------------------------------------------------------------------------------

EACH PARTY TO THIS RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
RELEASE.

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

/s/ Daniel Videtto

Daniel Videtto

Date: March 26, 2012

 

-4-